 

Exhibit 10.88

 

FOURTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT AND LIMITED CONSENT

 

This FOURTH AMENDMENT TO NOTE AND WARRANT AGREEMENT AND LIMITED CONSENT (this
“Amendment”), dated as of September 9, 2015, is made by and between TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation (“Parent”), TWINLAB
CONSOLIDATION CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS,
INC., a Michigan corporation (“Twinlab Holdings”), ISI BRANDS INC., a Michigan
corporation (“ISI Brands”), and TWINLAB CORPORATION, a Delaware corporation
(“Twinlab Corporation”), NUTRASCIENCE LABS, INC., a Delaware corporation,
NUTRASCIENCE LABS IP CORPORATION., a Delaware corporation (each of the foregoing
Persons being referred to herein individually as a “Company” and collectively as
the “Companies”), and JL-MEZZ UTAH, LLC, an Alaska limited liability company,
f/k/a JL-BBNC Mezz Utah, LLC (the “Purchaser”).

 

WHEREAS, the Companies and the Purchaser are parties to a Note and Warrant
Purchase Agreement dated as of January 22, 2015, as amended by that certain
First Amendment to Note and Warrant Purchase Agreement, Consent and Joinder
dated as of February 4, 2015, that certain Second Amendment to Note and Warrant
Purchase Agreement and Consent dated as of April 30, 2015 and that certain Third
Amendment to Note and Warrant Purchase Agreement, Limited Consent and Limited
Waiver dated as of June 30, 2015 (as the same may be further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”); and

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, and subject to the terms and conditions set forth
herein, each party hereto hereby agrees as follows:

 

1.            Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Note Purchase Agreement.

 

2.            Limited Consent for Permitted Asset Disposition. At the request of
and as an accommodation to the Companies and subject to the strict compliance
with the terms, conditions and requirements set forth herein (including, without
limitation, satisfaction of each of the conditions set forth in Section 6
below), the Purchaser hereby consents to as an approved Permitted Disposition
the sale of the Companies’ real property, improvement and fixtures with respect
to all of Lot 1, Plat “M” Utah Valley Business Park, including a vacation of Lot
37 and a portion of Lot 36, Plat “J”, Amended Utah Valley Business Park,
according to the official plat thereof, recorded August 14, 2014, as Entry No.
56927:2014 (Map Filing #14337) in the Utah County Recorder’s Office (the “Real
Property”) in accordance with the Real Estate Purchase and Sale Agreement by and
between Twinlab Corporation and JL Utah Property 2, LLC for sale of the Real
Property for a purchase price of $250,000.00 in cash proceeds (the “Real
Property Purchase Agreement”). The limited consent set forth in this Section 2
is effective solely for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to (a) except as expressly provided
herein, be a consent to any amendment, waiver or modification of any term or
condition of the Note Purchase Agreement or of any other Transaction Document;
(b) prejudice any right that the Purchaser have or may have in the future under
or in connection with the Note Purchase Agreement or any other Transaction
Document; (c) waive any Event of Default that exists as of the date hereof; or
(d) establish a custom or course of dealing among any of the Companies, on the
one hand, or the Purchaser on the other hand.

 

3.            Amendments to Note Purchase Agreement. Subject to the satisfaction
of the conditions precedent set forth herein and in reliance on the
representations, warranties and covenants of the Companies set forth herein and
in the Note Purchase Agreement, each party hereto hereby agrees that the Note
Purchase Agreement be and hereby is, amended as follows:

 

 1 

 

  

3.1.           Amendment and Restatement of Existing Defined Terms. Section 1 of
the Note Purchase Agreement is hereby amended by inserting each of the following
defined terms in the appropriate alphabetical order:

 

“David Van Andel Trust” means the David L. Van Andel Trust, under the Trust
Agreement dated November 30, 1993, a Michigan trust.

 

“DVA Note” means the Unsecured Promissory Note in the principal amount of
$4,999,999.62 issued by Parent to the David Van Andel Trust, in substantially
the form of Exhibit A to the DVA Put Agreement and satisfactory to the
Purchaser.

 

“DVA Proceeds” means the proceeds in an amount equal to $4,999,999.62 received
by the Companies as a result of the David Van Andel Trust’s exercise on
September 9, 2015 of its warrants to purchase 12,987,012 shares of the common
stock of Parent at the purchase price of $0.385 per share.

 

“DVA Put Agreement” means the Put Agreement Related to Exercise of Warrant
2015-17 dated as of September 9, 2015 by and among the Parent and the David Van
Andel Trust, an executed copy of which has been provided to the Purchaser.

 

“DVA Subordination Agreement” means the Subordination Agreement dated as of
September 9, 2015 between the Purchaser and David Van Andel Trust and
acknowledged by the Companies, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

3.2.          Amendment to Section 5. Section 5 of the Note Purchase agreement
is hereby amended by inserting the following Section 5.18 immediately after the
end of Section 5.17:

 

“5.18      Use of DVA Proceeds.

 

The Companies shall use the DVA proceeds solely to (i) make payments in respect
of the Little Harbor Debt, in an aggregate amount not to exceed $800,000, (ii)
make payments in respect of outstanding accounts payable in an aggregate amount
not to exceed $500,000 and (iii) purchase new raw materials for high margin
products, in an aggregate amount not to exceed $3,699,999.62.”

 

3.3.          Amendment to Section 6.7. Section 6.7 of the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

“6.7           Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness (exclusive of trade
debt) except in respect of (a) the Indebtedness to Purchaser, (b) Permitted
Senior Debt, (c) the Essex Debt, (d) the Little Harbor Debt, (e) Indebtedness,
incurred at the time of, or within 20 days after, the acquisition of any fixed
assets for the purpose of financing all or any part of the acquisition cost
thereof, (f) the Utah Lease, (g) the Subordinated Debt; (h) Refinancing
Indebtedness with respect to any of the foregoing; provided that any Refinancing
Indebtedness that (i) is a renewal or extension of Permitted Senior Debt is
renewed or extended in accordance with Section 15 of the Subordination
Agreement, (ii) is a refinancing of Permitted Senior Debt is on terms reasonably
satisfactory to the Purchaser, (iii) is a renewal or extension of the
Subordinated Debt is renewed or extended in accordance with Section 15 of the
JL-BBNC Subordination Agreement and (iv) is a refinancing of the Subordinated
Debt is on terms reasonably satisfactory to the Purchaser; (i) the Nutricap
Seller Notes; (j) the JL Properties Reimbursement Agreement and (k) the DVA
Note, to the extent issued in accordance with the terms of the DVA Put
Agreement.”

 

 2 

 

  

3.4.          Amendment to Section 6.11. Section 6.11 of the Note Purchase
Agreement is hereby amended by replacing Section 6.11 in its entirety with the
following:

 

“6.11         Entering Into or Modification of Certain Agreements

 

The Companies and their Subsidiaries shall not amend, restate, supplement or
otherwise modify (or permit or consent to any amendment, restatement, supplement
or modification of) the terms of (i) its articles or certificate of
incorporation, bylaws, any agreement between or among any of the holders of any
Company’s or any of its Subsidiaries’ Equity Interests, any other organizational
document, in each case which would be materially adverse to the Purchaser and
(ii) any of the Transaction Documents, the documents and/or instruments
evidencing the Permitted Senior Debt (unless permitted under the Subordination
Agreement), the documents and/or instruments evidencing the Little Harbor Debt
(unless permitted under the Little Harbor Subordination Agreement), JL
Properties Reimbursement Agreement (unless permitted under the JL Properties
Subordination Agreement), the DVA Put Agreement or the DVA Note (unless
permitted under the DVA Subordination Agreement) or any of the leases for the
Premises, in each case which would result in a Material Adverse Effect or (iii)
the Nutricap Seller Notes.”

 

4.             Representations and Warranties; No Default. Each Company hereby
represents and warrants that:

 

4.1.          The execution, delivery and performance by such Company of this
Amendment (a) are within such Company’s corporate or similar powers and, at the
time of execution hereof and have been duly authorized by all necessary
corporate and similar action; (b) does not and will not result, in any breach or
default under any other document, instrument or agreement to which a Company or
any of its Subsidiaries is a party or to which a Company or any of its
Subsidiaries, the Premises, the Collateral or any of the property of a Company
or any of its Subsidiaries is subject or bound, except for such breaches or
defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a Material Adverse Effect and (c) will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order.

 

4.2.          This Amendment has been duly executed and delivered for the
benefit of or on behalf of each Company and constitutes a legal, valid and
binding obligation of each Company, enforceable against such Company in
accordance with its terms except (a) as the same may be limited by bankruptcy,
insolvency, reorganization moratorium or similar laws now or hereafter in effect
relating to creditors rights generally and (b) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

4.3.          Both before and after giving effect to this Amendment on the date
hereof (a) except as set forth on Schedule A attached hereto, the
representations and warranties of the Companies contained in Section 4.1 of the
Note Purchase Agreement and the other Transaction Documents are true, correct
and complete on and as of the date hereof as if made on such date (and to the
extent any representations and warranties shall relate to the Effective Date or
another earlier date, such representation and warranties shall be deemed to be
amended to relate to the date hereof), and (b) except as set forth on Schedule B
attached hereto, no Default or Event of Default has occurred and is continuing
(and each Company hereby acknowledges and agrees that such Defaults or Events of
Default set forth on Schedule B are existing and continuing as of the date
hereof and have not been waived by the Purchaser, whether pursuant to this
Amendment or otherwise).

 

 3 

 

   

5.             Ratification and Confirmation. The Companies hereby ratify and
confirm all of the terms and provisions of the Note Purchase Agreement and the
other Transaction Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect, except as, and to the extent
expressly set forth herein.

 

6.             Condition to Effectiveness. The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

 

6.1.          The Purchaser shall have received a fully executed copy of this
Amendment.

 

6.2.          The Purchaser shall have received the corresponding, fully
executed amendment to the documents evidencing the Permitted Senior Debt, in
form and substance satisfactory to the Purchaser.

 

6.3.          The Purchaser shall have received the corresponding, fully
executed amendment to the Subordinated Loan Agreement, in form and substance
satisfactory to the Purchaser.

 

6.4.          The Purchaser shall have received from a fully executed copy of
the Real Property Purchase Agreement and any related agreements, in each case in
form and substance satisfactory to the Purchaser.

 

6.5.          The Purchaser shall have received the fully executed copies of the
DVA Put Agreement and DVA Subordination Agreement, in each case in form and
substance satisfactory to the Purchaser.

 

6.6.          The David Van Andel Trust shall have delivered a fully executed
subordination agreement, in a form reasonably acceptable to JL Properties, Inc.

 

6.7.          All representations and warranties of the Companies contained
herein shall be true and correct in all material respects as of the date hereof
(and such parties’ delivery of their respective signatures hereto shall be
deemed to be its certification thereof).

 

6.8.          The Purchaser shall have received all fees and other amounts due
and payable to the Purchaser and its counsel in connection with this Amendment,
and to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Companies under the Note
Purchase Agreement.

 

7.             Miscellaneous.

 

7.1.          Except as otherwise expressly set forth herein, nothing herein
shall be deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Purchase Agreement, the Security Agreement or the other
Transaction Documents, all of which remain in full force and effect as of the
date hereof and are hereby ratified and confirmed. Each Company hereby
acknowledges and agrees that nothing contained herein shall be deemed to entitle
any Company to consent to, or a waiver, amendment or modification of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Transaction Documents in similar or different circumstances. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Note Purchase
Agreement.

 

 4 

 

  

7.2.          This Amendment may be executed in any number of counterparts, each
of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or electronic
mail shall be equally effective as delivery of a manually executed counterpart
of this Amendment.

 

7.3.          This Amendment shall be governed by the laws of the State of New
York without giving effect to any conflict of law principles and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.4.          The Companies agree to pay all reasonable expenses, including
legal fees and disbursements, incurred by Purchaser in connection with this
Amendment and the transactions contemplated hereby.

 

7.5.          This Amendment shall be deemed a Transaction Document for all
purposes of the Note Purchase Agreement and the other Transaction Documents. On
and after the date hereof, each reference in the Note Purchase Agreement and the
other Transaction Documents to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement, as modified by this Amendment.

 

7.6.          Each Company, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnified Party of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnified Parties (or any of them) that directly or indirectly
arise out of, are based upon or are in any manner connected with any Prior
Related Event. “Prior Related Event” means any transaction, event, circumstance,
action, failure to act, occurrence of any type or sort, whether known or
unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of this
Amendment or any other Transaction Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between the Purchaser and any Company, or (d) any other actions or
inactions by the Purchaser, all on or prior to the date hereof. Each Company
acknowledges that the foregoing release is a material inducement to the
Purchaser’s decision to enter into this Amendment and to agree to the
modifications contemplated hereunder.

 

[Signature Pages Follow.]

 

 5 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

  COMPANIES       TWINLAB CONSOLIDATED HOLDINGS, INC.       By: /s/ Thomas A.
Tolworthy   Name:    Thomas A. Tolworthy   Title:    Chief Executive Officer and
President       TWINLAB HOLDINGS, INC.       By: /s/ Thomas A. Tolworthy   Name:
   Thomas A. Tolworthy   Title:    Chief Executive Officer and President      
TWINLAB CONSOLIDATION CORPORATION       By: /s/ Thomas A. Tolworthy   Name:
   Thomas A. Tolworthy   Title:    Chief Executive Officer and President      
TWINLAB CORPORATION       By: /s/ Thomas A. Tolworthy   Name:    Thomas A.
Tolworthy   Title:    Chief Executive Officer and President       ISI BRANDS,
INC.       By: /s/ Thomas A. Tolworthy   Name:    Thomas A. Tolworthy   Title:
   Chief Executive Officer and President

 

[Signature Page – Fourth Amendment to Note and Warrant Purchase Agreement and
Limited Consent]

 

 

 

  

  NUTRASCIENCE LABS, INC.       By: /s/ Thomas A. Tolworthy   Name:    Thomas A.
Tolworthy   Title:    Chief Executive Officer and President       NUTRASCIENCE
LABS IP CORPORATION       By: /s/ Thomas A. Tolworthy   Name:    Thomas A.
Tolworthy   Title:    Chief Executive Officer and President

 

[Signature Page – Fourth Amendment to Note and Warrant Purchase Agreement and
Limited Consent]

 

 

 

  

  PURCHASER:       JL-MEZZ UTAH, LLC       By: /s/ Jonathan B. Rubini   Name:
   Jonathan B. Rubini   Title:    Managing Member

 

[Signature Page – Fourth Amendment to Note and Warrant Purchase Agreement and
Limited Consent]

 

 

 

 

